DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 5/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide English-language explanations for relevance for DE 102011121748 or DE 102013217124.
Specification
3.	The disclosure is objected to because of the following informalities: The applicant recites “isolation 22 valve” ([0052]), which should be changed to –isolation valve 22--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the condition “if the generator braking torque is higher than the braking torque limit of the electric machine” (Lines 5-7).  It is unclear how the generator braking torque can exceed its own limit. 
Claim 3 recites “a pressure source” (Line 3).  Dependent claim 4 recites “a pump” and refers to “the accumulator” introduced in antecedent claim 1.  It is unclear what disclosed feature the claimed “pressure source” refers to.
Claims 4 and 8 each precede a limitation with “in particular” (Claim 4, line 6; Claim 8, line 7) making it unclear whether the limitation is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al (US 2015/0314686) in view of Jeon (US 2021/0213836).
As per claim 1, Knechtges et al discloses a method for controlling a hydraulic brake system during a regenerative braking process (Abstract), wherein a displacement of a hydraulic fluid in the direction of a wheel brake (28, 30) is performed by means of a brake cylinder (16) and wherein at least one volume fraction of the hydraulic fluid is conducted via a pressure dissipation valve (34, 36), which is situated in an open position, into an accumulator (42), wherein the method furthermore comprises 
the step whereby the pressure dissipation valve is adjusted in the direction of a closed state, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if an overall braking torque which is made up of the hydraulic braking torque and a generator braking torque effected by an electric machine is lower than a braking torque demand ([0053]), but does not disclose if the generator braking torque lies below a braking torque limit of the electric machine. 
Jeon discloses a brake system acting if the generator braking torque lies below a braking torque limit of the electric machine (②, Fig. 3, 4; [0092]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Knechtges et al by considering the requested brake force and the maximum applicable regenerative brake force when applying friction braking as taught by Jeon in order to provide adequate brake force.
As per claim 2, Knechtges et al and Jeon disclose the method as defined in claim 1.  Knechtges et al further discloses wherein, after the adjustment of the pressure dissipation valve in the direction of the closed state, the generator braking torque is ③, Fig. 3, 4; [0105]). 
As per claim 3, Knechtges et al and Jeon disclose the method as defined in claim 1.  Knechtges et al further discloses wherein, after the adjustment of the pressure dissipation valve in the direction of the closed state, a pressure is exerted on at least one volume fraction of the hydraulic fluid by means of a pressure source (38), in order to realize an increase of the hydraulic braking torque effected by the wheel brake, if the overall braking torque is lower than the braking torque demand ([0052], [0053]).  Jeon discloses if the generator braking torque is higher than the braking torque limit of the electric machine (②, ③, Fig. 3, 4). 
As per claim 4, Knechtges et al and Jeon disclose the method as defined in claim 3.  Knechtges et al further discloses wherein, after the adjustment of the pressure dissipation valve in the direction of the closed state, at least one volume fraction of the hydraulic fluid stored in the accumulator is conveyed in the direction of the wheel brake by means of a pump (38; [0052]), in order to realize an increase of the hydraulic braking torque effected by the wheel brake ([0052], [0053]).  Jeon discloses if the overall braking torque is lower than the braking torque demand and in particular if the overall braking torque is higher than the braking torque limit of the electric machine (②, ③, Fig. 3, 4). 
As per claim 5, Knechtges et al and Jeon disclose the method as defined in claim 3, wherein an isolation valve (22, 24) assigned to the wheel brake remains in an open position such that a hydraulic connection between the brake cylinder and the wheel brake is maintained. 

a brake cylinder (16) and a wheel brake (28, 30) which are hydraulically connected to one another via a feed line (20), wherein the brake cylinder is configured to displace a hydraulic fluid in the direction of the wheel brake ([0031]), and the wheel brake is configured to impart a hydraulic braking torque by means of the hydraulic fluid ([0044]); 
an isolation valve (22, 24) which is fluidically assigned to the feed line and which is configured to close the feed line; 
a return line (32) for returning at least one volume fraction of the hydraulic fluid from a region positioned downstream of the isolation valve into a region positioned upstream of the isolation valve; 
a pressure dissipation valve (34, 36), a pump (38) and an accumulator (42), which are fluidically assigned to the return line, wherein the pump is configured to convey at least one volume fraction of the hydraulic fluid ([0052]), the accumulator is configured to store at least one volume fraction of the hydraulic fluid ([0052]), and the pressure dissipation valve is configured to open the return line ([0036]); 
a control unit (48; [0038]) which is connected in signal-exchanging fashion to the isolation valve, the pressure dissipation valve and the pump and which is configured such that, in the presence of an actuation of the brake cylinder and in the presence of a generator braking torque of an electric machine (50; [0040]) and when the pressure dissipation valve is in an open position, the control unit activates the pressure dissipation valve for adjustment in the direction of a closed state, in order to realize an 
Jeon discloses a brake system acting if the generator braking torque lies below a braking torque limit of the electric machine (②, Fig. 3, 4; [0092]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Knechtges et al by considering the requested brake force and the maximum applicable regenerative brake force when applying friction braking as taught by Jeon in order to provide adequate brake force.
As per claim 7, Knechtges et al and Jeon disclose the brake system as defined in claim 6.  Jeon further discloses wherein the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, the control unit reduces the generator braking torque to such an extent that the overall braking torque corresponds to the braking torque demand (③, Fig. 3, 4; [0105]). 
As per claim 8, Knechtges et al and Jeon disclose the brake system as defined in claim 6.  Knechtges et al further discloses wherein the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, the control unit activates the pump to impart a conveying action in order to convey at least one volume fraction of the hydraulic fluid stored in the accumulator in the direction of the wheel brake, and thus realize an increase of the hydraulic braking torque effected by the wheel brake, if the overall braking torque is lower than the braking torque demand ([0052], [0053]).  Jeon further discloses in particular if the ②, ③, Fig. 3, 4). 
As per claim 9, Knechtges et al and Jeon disclose the brake system as defined in claim 6, wherein the isolation valve and/or the pressure dissipation valve and/or the pump and/or the accumulator are a constituent part of an anti-lock braking system ([0013]).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Yang (US 2007/0013230).
Yokoyama et al (US 2013/0211644).
	Matsuoka (US 2014/0084673).
Nishida et al (US 2014/0062176).
Koyama (US 2012/0161505).
Kaestner et al (US 2012/0073922).
Jager et al (US 2008/0093179).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657